Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Response to Amendment and Arguments
The amendment filed 07/29/2021 has been entered. Claims 1-8 and 10-20 are currently pending in this application. 
Applicant’s arguments, see Pages 8-11, filed 07/29/2021, with respect to the reference of Araki (US 2020/0301188) and the rejection(s) of claim(s) 1-7, 10-13 and 15-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant states "…As an initial matter, Araki does not disclose or suggest a display including a screen area and a sensor area. The Examiner interprets the through holes 216 as corresponding to the recited sensor area. However, the through holes 216 are part of the backlight unit 200, not the display 300. Accordingly, Araki does not disclose or suggest a display including a screen area and a sensor area. Importantly, the through holes 216 do not extend into the display itself, as seen in FIG. 2. The through holes 216 are part of the backlight unit 200, not the display 300. In view of the above, Araki does not disclose or suggest "wherein at least one pixel electrode included in the sensor area is disposed differently from pixel electrodes included in the screen area". First, examiner didn’t interpret the through holes 216 in Fig. 2-3 as the sensor area; as explicitly stated in the pages 4-5 of the final rejection office action mailed on 06/10/2021, examiner cited the Fig. 1-6 and [0036] to interpret the display module 300 as the display and the display (the display module 300) including the area of the display 300 corresponding to through holes 216 in Fig. 2-3 as the sensor area. The term of “corresponding to” is broad and interpreted as having a close similarity. The citation of “the area corresponding to through holes 216 in Fig. 2-3” is not equal to “the through holes 216 in Fig. 2-3”, and the area of the display module 300 corresponding to through holes 216 is either the area of the display module 300 overlapping with the through holes 216 in a plan view of Fig. 3 or the area of the display module 300 having the electrode 349/351 in Fig. 3. Second, Per MPEP 2125 I., drawings can be used as prior art. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). The Fig. 4 and Fig. 3 of Araki explicitly shows that the shape of the electrode 350 in Fig. 4 is different from the shape of the electrode 349 in Fig. 3, Fig. 6-7, Fig. 12B and Fig. 13A-13B, the shape of the electrodes 349-1/349-2/349-3 in Fig. 11A-12A, or the shape of the electrode 351 in Fig. 14-17. Therefore, as stated with details in the rejection of claim 1 below, Araki teaches that a display (300 in Fig. 2, Fig. 1-16, [0036-0108]) including a sensor area (the area of the 
Applicant’s arguments with respect to the reference of Nagasawa (US 2017/0227804) have been considered but are moot because the reference of Nagasawa (US 2017/0227804) is not used in the current rejection. Regarding limitations of Claims of the instant case in view of the amended Claims and/or upon further consideration, a new ground of rejection is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2020/0301188) in view of Wu (US 2020/0103690) and Bae (US 2018/0040301).
Regarding claim 1, Araki teaches an electronic device (Fig. 1-16, [0036-0108]) comprising: 
a display (300 in Fig. 2, Fig. 1-16, [0036-0108]) including a sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3) in at least a part (Fig. 2-3) of the display (Fig. 1-3);
a screen area (the area of the display 300 corresponding to pixels 322 in Fig. 1 and 3-4) surrounding the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3), 
a boundary area (the area between pixels 322 and the area of the display 300 corresponding to the through holes 216 in Fig. 3) between the sensor area and the screen area (Fig. 1-3), 
a liquid crystal (308 in Fig. 2, 5 and 7, [0045]), 
a plurality of pixel electrodes (the electrode corresponding to 350, 349, 349-1, 349-2 and/or 349-3 in Fig. 4-7 and 11A-13, and/or 351 in Fig. 14-17, [0049, 0055, 0063, 0099]), and 
support members (378 in Fig. 5 and 7, [0059, 0067]) to maintain a space (Fig. 5 and 7, [0059, 0067]) in which the liquid crystal is disposed (Fig. 5 and 7, [0059, 0067]), the support members (378 in Fig. 5 and 7, [0059, 0067]) including at least one first support member (the spacers 378 corresponding to 322 in Fig. 5, [0059, 0067]) included in the screen area (the area corresponding to pixels 322 in Fig. 1 and 3-4), 
a sensor module (400 in Fig. 2, [0042]) disposed under (Fig. 1-2) the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3); and 
wherein at least one pixel electrode (349/349-1/349-2/349-3 in Fig. 6-7 and 11A-13, or 351 in Fig. 14-17, [0063, 0099]) included in the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3) is disposed differently (Fig. 3-7 and 11A-13, Fig. 14-17) from pixel electrodes (350 in Fig. 4-5 and 16-17, [0049, 0055]) included in the screen area (the area corresponding to pixels 322 in Fig. 1 and 3-4).

Wu teaches that (Fig. 3-4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]) support members (40 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]) including at least one second support member (the portions of 40 within A2 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]), the at least one second support member (the portions of 40 within A2 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]) included in a boundary area (A2 in Fig. 4 and Fig. 7, [0029, 0036]), wherein an arrangement of at least one first support member (the portions of 40 within A3 in Fig. 4 and Fig. 7, [0030, 0038]) is different ([0030, 0038, 0037], Fig. 4 and Fig. 7) from an arrangement of the at least one second support member (the portions of 40 within A2 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wu for the system of Araki such that the support members of the system of Araki including at least one second support member, the at least one second support member included in the boundary area of the system of Araki, wherein an arrangement of the at least one first support member of the system of Araki is different from an arrangement of the at least one second support member since this would help that easy occurrence of water ripple issue may be resolved, and the display effect of the display panel may be improved (Wu, [0059]).
Bae teaches that a processor (1210 in Fig. 12, [0170-0171]) operatively connected (Fig. 12, [0170-0171]) with the display (1260 in Fig. 12, [0170-0171]) and the sensor module (1291 in Fig. 12, [0170-0171]).


Regarding claim 2, Araki also teaches that the display (300 in Fig. 2, Fig. 1-16, [0036-0108]) includes a color filter (374 in Fig. 5, [0057]) in the screen area (the area corresponding to pixels 322 in Fig. 1 and 3-4), and wherein the color filter (374 in Fig. 5, [0057]) is absent (Fig. 7, [0066]) in the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3, Fig. 7).

Regarding claim 3, Araki also teaches that the display (300 in Fig. 2, Fig. 1-16, [0036-0108]) further comprises: a first electrode (348 in Fig. 4-5 and 16-17, 351 in Fig. 7, 11A-11B or 13A-13B, and/or 349 in Fig. 14-17, [0049, 0053-0054, 0066, 0099]) to receive a first voltage (Vcom, Fig. 4-17, [0054, 0066, 0099]); a second electrode (350 in Fig. 4-5 and 16-17, [0049, 0055]) disposed in the screen area (the area corresponding to pixels 322 in Fig. 1 and 3-4) and configured to receive a second voltage (Fig. 4-5 and 16-17, [0054-0055, 0061]), which forms a specified potential difference (Fig. 4-7 and 16-17, [0054-0055, 0061]) from the first voltage (Fig. 4-17, [0054-0055, 0061]), to change a state of a part of the liquid crystal (Fig. 4-17, [0054-0055, 0061]); a first switching device (346 in Fig. 4, [0049]) connected with the second electrode (350 in Fig. 4-5 and 16-17, [0049, 0055]); a third electrode (349/349-1/349-2/349-3 in Fig. 6-7 and 11A-13B, or 351 in Fig. 14-17, [0063, 0099]) disposed in the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3), and configured to receive a third voltage (Fig. 6-7, 11A-13B and 14-17, [0066, 0063, 0070, 0074-0075, 0087-0088, 0097, 0100, 0107-0108]), which forms a specified potential difference (Fig. 6-7, 11A-13B and 14-17, [0066, 0063, 0070, 0074-0075, 0087-0088, 0097, 0100, 0107-0108]) from the first voltage (Vcom, Fig. 4-17, [0054, 0066, 0099]), to change a 

Regarding claim 4, Araki also teaches that a liquid crystal (Fig. 7-8B, 10A-17) corresponding to the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3) is driven through (Fig. 7-8B and 10A-17, [0066, 0063, 0070, 0074-0075, 0087-0088, 0097, 0100, 0107-0108]) the second switching device ([0066]) and the third electrode (349/349-1/349-2/349-3 in Fig. 6-7 and 11A-13B, or 351 in Fig. 14-17, [0063, 0099]).

Regarding claim 11, Araki does not teach that the at least one second support member is disposed radially from a center of the sensor area.
Wu teaches that (Fig. 3-12, [0028-0056]) the at least one second support member (the portions of 40 within A2 in Fig. 4 and/or Fig. 7, [0028-0034, 0036-0039, 0044-0047]) is disposed radially (Fig. 7 and Fig. 4, [0028, 0030, 0037-0038, 0045-0047], Fig. 4/Fig. 7 is the B-B section view of Fig. 3, the portions of 40 within A2 is disposed radially from the center of A1, and the area density of the support pillars at every location on the display panel may be substantially uniform) from a center (the center within A1 in Fig. 3-4 and/or Fig. 7) of a sensor area (A1 in Fig. 3-4 and/or Fig. 7, [0029]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wu for the system of Araki in view of Wu and Bae such that the at least one second support member of the system of Araki in view of Wu and 

Regarding claim 12, Araki does not teach that the at least one first support member is disposed at a first distance corresponding to a size of a pixel included in the screen area, and wherein the at least one second support member is disposed at a second distance smaller than the first distance.
Wu teaches that (Fig. 3-12, [0028-0056]) at least one first support member (the portions of 40 within A3 in Fig. 4, [0030, 0045-0047]) is disposed at a first distance (Fig. 4 , [0045-0047, 0030], the area density of the support pillars at every location on the display panel may be substantially uniform) corresponding to a size of a pixel ([0029, 0056], Fig. 3-4 and Fig. 12) included in the screen area (A3 in Fig. 3-4), and wherein the at least one second support member (the portions of 40 within A2 in Fig. 4, [0028-0034, 0036-0039, 0044-0047]) is disposed at a second distance (Fig. 4, [0030, 0045-0047) smaller than (Fig. 4, [0030, 0045-0047) the first distance (Fig. 4 , [0045-0047, 0030].
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wu for the system of Araki in view of Wu and Bae such that the at least one first support member of the system of Araki in view of Wu and Bae is disposed at a first distance corresponding to a size of a pixel included in the screen area of the system of Araki in view of Wu and Bae, and wherein the at least one second support member of the system of Araki in view of Wu and Bae is disposed at a second distance smaller than the first distance since this would help that easy occurrence of water ripple issue may be resolved, the display effect of the display panel may be improved, and the uniformity of the display panel may be improved (Wu, [0059, 0047]).

Regarding claim 16, Araki teaches a display device (Fig. 1-16, [0036-0108]) comprising: 
a liquid crystal panel (Fig. 1-16, [0036-0108]); 
a data driver (328 in Fig. 1, [0044, 0049]) connected with the liquid crystal panel through data lines (342 in Fig. 4, [0049]); and 
a gate driver (326 in Fig. 1, [0044, 0049]) connected with the liquid crystal panel through gate lines (340 in Fig. 4, [0049]);
wherein the liquid crystal panel (300 in Fig. 2, Fig. 1-16, [0036-0108]) includes: 
a first area (the area corresponding to pixels 322 in Fig. 1 and 3-4) including a color filter (374 in Fig. 5, [0057]), 
a second area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3) from which the color filter is absent (Fig. 7, [0066]), the first area (the area corresponding to pixels 322 in Fig. 1 and 3-4) surrounding the second area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3), 
a boundary area (the area between pixels 322 and the area of the display 300 corresponding to the through holes 216 in Fig. 3) between the first area (the area corresponding to pixels 322 in Fig. 1 and 3-4) and the second area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3), 
a liquid crystal (308 in Fig. 2, 5 and 7, [0045]),
a plurality of pixel electrodes (the electrode corresponding to 350, 349, 349-1, 349-2 and/or 349-3 in Fig. 4-7 and 11A-13, and/or 351 in Fig. 14-17, [0049, 0055, 0063, 0099]), and 
support members (378 in Fig. 5 and 7, [0059, 0067]) to maintain a space (Fig. 5 and 7, [0059, 0067]) in which the liquid crystal is disposed (Fig. 5 and 7, [0059, 0067]), the support members (378 in Fig. 5 and 7, [0059, 0067]) including at least one first support member (the 
and 
wherein at least one pixel electrode (349/349-1/349-2/349-3 in Fig. 6-7 and 11A-13, or 351 in Fig. 14-17, [0063, 0099]) included in the second area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3) is disposed differently (Fig. 3-7 and 11A-13, or 351 in Fig. 14-17) from pixel electrodes (350 in Fig. 4-5, [0049]) included in the first area (the area corresponding to pixels 322 in Fig. 1 and 3-4).
Araki does not explicitly teach that a timing controller configured to control the liquid crystal panel by applying a data signal to the data driver and applying a gate signal to the gate driver, the support members including at least one second support member, the at least one second support member included in the boundary area, wherein an arrangement of the at least one first support member is different from an arrangement of the at least one second support member.
Wu teaches that (Fig. 3-4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]) support members (40 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]) including at least one second support member (the portions of 40 within A2 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]), the at least one second support member (the portions of 40 within A2 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]) included in a boundary area (A2 in Fig. 4 and Fig. 7, [0029, 0036]), wherein an arrangement of at least one first support member (the portions of 40 within A3 in Fig. 4 and Fig. 7, [0030, 0038]) is different ([0030, 0038, 0037], Fig. 4 and Fig. 7) from an arrangement of the at least one second support member (the portions of 40 within A2 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wu for the system of Araki such that the support members of the system of Araki including at least one second support member, the at least 
Bae teaches that (Fig. 3 and 12) a timing controller (490 in Fig. 3, [0064, 0069]) configured to control the liquid crystal panel (200 in Fig. 3, [0066]) by applying a data signal to the data driver and applying a gate signal to the gate driver (Fig. 3, [0064, 0069]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Bae for the system of Araki in view of Wu since this would help that the display may be driven under lower power according and image quality may be improved (Bae, [0035, 0152]).

Regarding claim 17, as stated in the rejection of claim 3 above, Araki also teaches that the liquid crystal panel comprises: a first electrode to receive a first voltage; a second electrode disposed in the first (screen) area and configured to receive a second voltage, which forms a specified potential difference from the first voltage, to change a state of a part of the liquid crystal; a first switching device connected with the second electrode; a third electrode disposed in the second (sensor) area, and configured to receive a third voltage, which forms a specified potential difference from the first voltage, to change a state of another part of the liquid crystal; and a second switching device connected with the third electrode.

Regarding claim 18, as stated in the rejection of claim 4 above, Araki also teaches that a liquid crystal corresponding to the second (sensor) area is driven through the second switching device and the third electrode.

Claims 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Wu and Bae as applied to claims 3 and 18 above, and further in view of Koito (WO 2020/152963A1).
Regarding claim 5, Araki also teaches that the second electrode (350 in Fig. 4-5 and 16-17, [0049, 0055]) includes a plurality of second electrodes (Fig. 1 and 3-4), wherein the third electrode (349/349-1/349-2/349-3 in Fig. 11A-13B, or 351 in Fig. 14-17, [0063, 0099]) includes a plurality of third electrodes (Fig. 11A-17), wherein the first switching device (346 in Fig. 4, [0049]) includes a plurality of first switching devices (Fig. 1 and 3-4, [0049]), wherein the liquid crystal corresponding to the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3) is driven through and the plurality of the third electrodes (349/349-1/349-2/349-3 in Fig. 11A-13B, or 351 in Fig. 14-17, [0063, 0099]), and wherein a number of the third electrodes (Fig. 11A and Fig. 3) per unit area (Fig. 11A and Fig. 3) is smaller (Fig. 11A and Fig. 3) than the number (Fig. 11A and Fig. 3) of the second electrodes (350 in Fig. 3-5, [0049, 0055]) per unit area (Fig. 11A and Fig. 3). Araki does not teach that wherein the second switching device includes a plurality of second switching devices, wherein the liquid crystal corresponding to the sensor area is driven through the plurality of the second switching devices and the plurality of the third electrodes.
Koito teaches that (Fig. 4-7) the second switching device (SW11-SW15 in Fig. 6, [0045]) includes a plurality of second switching devices (SW11-SW15 in Fig. 6, [0045]), wherein the liquid crystal (LC in Fig. 4 and 7, [0046, 0031]) corresponding to the sensor area (OA in Fig. 4 and 7-8) is driven through the plurality of the second switching devices (SW11-SW15 in Fig. 6, [0045]) and the plurality of the third electrodes (TE11-TE15 in Fig. 6-7B, [0045]).


Regarding claim 6, Araki already teaches that a number of the third electrodes (Fig. 11A and Fig. 3) per unit area (Fig. 11A and Fig. 3) is smaller (Fig. 11A and Fig. 3) than the number (Fig. 11A and Fig. 3) of the second electrodes (350 in Fig. 3-5, [0049, 0055]) per unit area (Fig. 11A and Fig. 3).
Koito teaches that (Fig. 4-7) a number of the second switching devices (SW11-SW15 in Fig. 6, [0045]) per unit area (Fig. 4 and 6-7B) is the same (Fig. 6) as a number of the third electrodes (TE11-TE15 in Fig. 6-7B, [0045]) per unit area (Fig. 4 and Fig. 6-7B).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Koito for the system of Araki in view of Wu, Bae and Koito such that the second switching devices per unit area is smaller than the first switching devices per unit area since this would help that the plurality of the third electrodes in the sensor area can be controlled independently and the various lenses can be formed in the liquid crystal layer in the sensor area according to a desired optical function (Bae, [0045-0046, 0050]).

Regarding claim 7, Araki also teaches that the plurality of the third electrodes (349-1/349-2/349-3 in Fig. 11A and 12A) are formed in mutually different sizes (Fig. 11A and 12A), in the sensor area (Fig. 11A and 12A).

Regarding claim 19, as stated in the rejection of claims 5 and 7 above, Araki in view of Nagasawa et al., Bae and Koito teaches that the second electrode includes a plurality of second electrodes, wherein the third electrode includes a plurality of third electrodes, wherein the first switching device includes a plurality of first switching devices, wherein the second switching device includes a plurality of second switching devices, wherein a liquid crystal corresponding to the second (sensor) area is driven through the plurality of the second switching devices and the plurality of the third electrodes, and wherein the plurality of the third electrodes are formed in mutually different sizes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Wu and Bae as applied to claim 3 above, and further in view of Li (US 2020/0110298)
Regarding claim 10, Araki in view of Wu and Bae already teaches the at least one first support member and the at least one second support member. Araki does not teach that the at least one first support member and the at least one second support member are formed of an identical material.
Li teaches that (Fig. 2 and Fig. 10, [0015, 0065-0067]) at least one first support member (50 in Fig. 12, [0066]) and at least one second support member (22 in Fig. 12, [0066]) are formed of an identical material ([0066]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Li for the system of Araki in view of Wu and Bae such that the at least one first support member of the system of Araki in view of Wu and Bae and the at least one second support member of the system of Araki in view of Wu and Bae are formed of an identical material since this would help to simplify the fabrication process of the display panel, and lower the difficulty of fabricating the display panel (Li, [0066]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Wu and Bae as applied to claim 1 above, and further in view of Yin et al. (US 2020/0117034).
Regarding claim 15, Araki also teaches a controlling system (Fig. 1 and 8A-9B, [0048, 0071-0083]) is further configured to control the display (Fig. 1 and 8A-9B, [0048, 0071-0083]) such that the liquid crystal (308 in Fig. 2, 5 and 7, [0045]) corresponding to the screen area (the area corresponding to pixels 322 in Fig. 1 and 3-4) and the liquid crystal (308 in Fig. 2, 5 and 7, [0045])corresponding to the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3) independently operate (Fig. 1 and 8A-9B, [0048, 0071-0083]), and control the liquid crystal (308 in Fig. 2, 5 and 7, [0045]) corresponding to the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3) based on an operation of the sensor module (400 in Fig. 2, [0042]).
Yin et al. teaches that (Fig. 1, Fig. 8, [0056, 0085-0086]) electrodes (811 in Fig. 8, [0085]) are formed in the sensor area (Fig. 8, [0085-0086]), and a processor (180 in Fig. 1, [0056]) is configured to: control the display such that the liquid crystal corresponding to the screen area and the liquid crystal corresponding to the sensor area independently operate ([0086]), and the processor (180 in Fig. 1, [0056]) is a control center of the mobile phone and connects all parts of the mobile phone (Fig. 1, [0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yin et al. for the system of Araki in view of Wu and Bae such that the processor of the system of Araki in view of Wu and Bae is further configured to: control the display such that the liquid crystal corresponding to the screen area and the liquid crystal corresponding to the sensor area independently operate, and control the liquid crystal corresponding to the sensor area based on an operation of the sensor module since this would help that a large amount of light can pass through the regions corresponding to the sensor/camera, thereby achieving a local transparent effect; and overall quality of the LCD display can be improved (Yin et al., [0086]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0236259) in view of Bae (US 2018/0040301) and Wu (US 2020/0103690).
Regarding claim 20, Nakamura et al. teaches a display device (Fig. 8 and Fig. 1-3, [0045, 0024-0038]) comprising: 
a liquid crystal panel (Fig. 8 and Fig. 1-3, [0045, 0024-0038]); 
wherein the liquid crystal panel (Fig. 8 and Fig. 1-3, [0045, 0024-0038]) includes: 
a liquid crystal (6 in Fig. 8 and Fig. 1, [0025]), 
a first area (the area corresponding to 5p/PF in Fig. 8 and Fig. 1-3, [0030, 0032]) including at least one electrode (Ea/Eb in Fig. 2-3, [0026-0027]) to drive a part of the liquid crystal ([0027]), and 
a second area (the area corresponding to 5s/TS in Fig. 8 and Fig. 1-3, [0030-0031]) including a transparent support member (JL in Fig. 8, or the portions of 6 within the TS in Fig. 1, [0045, 0025]) from which the electrode (Ea/Eb in Fig. 2-3, [0026-0027]) is absent (Fig. 2-3), and 
wherein the first area (the area corresponding to 5p/PF in Fig. 8 and Fig. 1-3, [0030, 0032]) surrounding (Fig. 8 and Fig. 1-3) the second area (the area corresponding to 5s/TS in Fig. 8 and Fig. 1-3, [0030-0031]); 
a boundary area (the area corresponding to 5d/DS in Fig. 8 and Fig. 1-3) between the first area and the second area (Fig. 1-3), and 
The embodiment of Fig. 8 and Fig. 1-3 of Nakamura et al. does not explicitly teach that a data driver connected with the liquid crystal panel through data lines; a gate driver connected with the liquid crystal panel through gate lines; and a timing controller configured to control the liquid crystal panel by applying a data signal to the data driver and applying a gate signal to the gate driver, support members to maintain a space in which the liquid crystal is disposed, the support members including at least one 
Bae teaches that (Fig. 3 and 12) a data driver (210 in Fig. 3, [0064, 0068-0069]) connected with the liquid crystal panel (200 in Fig. 3, [0066]) through data lines (Fig. 3, [0068-0069]); a gate driver (220 in Fig. 3, [0064, 0068-0069]) connected with the liquid crystal panel through gate lines (Fig. 3, [0068-0069]); and a timing controller (490 in Fig. 3, [0064, 0069]) configured to control the liquid crystal panel (200 in Fig. 3, [0066]) by applying a data signal to the data driver and applying a gate signal to the gate driver (Fig. 3, [0064, 0069]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Bae for the system of Nakamura et al. since this would help that the display may be driven under lower power according and image quality may be improved (Bae, [0035, 0152]).
Wu teaches that (Fig. 3-11, [0028-0034, 0036-0039, 0044-0047]) support members (40 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]) to maintain a space (Fig 4, 7 and Fig. 11) in which the liquid crystal (30 in Fig 4, 7 and Fig. 11, [0055]) is disposed (Fig 4, 7 and Fig. 11), the support members (40 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]) including at least one first support member (the portions of 40 within A3 in Fig. 4 and Fig. 7, [0030, 0038]) included in the screen area (A3 in Fig. 4 and Fig. 7, [0029]), and at least one second support member (the portions of 40 within A2 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]) included in the boundary area (A2 in Fig. 4 and Fig. 7, [0029, 0036]), wherein an arrangement of at least one first support member (the portions of 40 within A3 in Fig. 4 and Fig. 7, [0030, 0038]) is different ([0030, 0038, 0037], Fig. 4 and Fig. 7) from an arrangement of the at least one second support member (the portions of 40 within A2 in Fig. 4 and Fig. 7, [0028-0034, 0036-0039, 0044-0047]).
.

Claims 1, 3 and 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2020/0301188) in view of Ina (US 2020/0310186) and Bae (US 2018/0040301).
Regarding claim 1, Araki teaches an electronic device (Fig. 1-16, [0036-0108]) comprising: 
a display (300 in Fig. 2, Fig. 1-16, [0036-0108]) including a sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3) in at least a part (Fig. 2-3) of the display (Fig. 1-3);
a screen area (the area of the display 300 corresponding to pixels 322 in Fig. 1 and 3-4) surrounding the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3), 
a boundary area (the area between pixels 322 and the area of the display 300 corresponding to the through holes 216 in Fig. 3) between the sensor area and the screen area (Fig. 1-3), 
a liquid crystal (308 in Fig. 2, 5 and 7, [0045]), 
a plurality of pixel electrodes (the electrode corresponding to 350, 349, 349-1, 349-2 and/or 349-3 in Fig. 4-7 and 11A-13, and/or 351 in Fig. 14-17, [0049, 0055, 0063, 0099]), and 
support members (378 in Fig. 5 and 7, [0059, 0067]) to maintain a space (Fig. 5 and 7, [0059, 0067]) in which the liquid crystal is disposed (Fig. 5 and 7, [0059, 0067]), the support members (378 in Fig. 5 and 7, [0059, 0067]) including at least one first support member (the spacers 378 corresponding to 322 in Fig. 5, [0059, 0067]) included in the screen area (the area corresponding to pixels 322 in Fig. 1 and 3-4), 
a sensor module (400 in Fig. 2, [0042]) disposed under (Fig. 1-2) the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3); and 

Araki does not teach that the support members including at least one second support member, the at least one second support member included in the boundary area, wherein an arrangement of the at least one first support member is different from an arrangement of the at least one second support member; and a processor operatively connected with the display and the sensor module.
Ina teaches that (Fig. 1-7) support members (Fig. 4-7, [0036-0059]) include at least one first support member (A1 in Picture 1, which including the overlapped 102 and PS1 in the display region 10 in Fig. 4, [0038, 0023]) included in the screen area (the display region 10 in Fig. 4, [0023]), and at least one second support member (B1 in Picture 1) included in a boundary area (the area corresponding to 12 in Picture 1, Fig. 3-4), wherein an arrangement of at least one first support member (A1 in Picture 1, which including the overlapped 102 and PS1 in the display region 10 in Fig. 4, [0038, 0023]) is different (Picture 1, Fig. 4, [0037], the arrangements for A1 and B1 are different since the A1 and B1 have different height, A1 is contacting the upper substrate above 103 and B1 is not directly contacting the upper substrate above 103) from an arrangement of the at least one second support member (B1 in Picture 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ina for the system of Araki such that the support members of the system of Araki including at least one first support member included in the screen area of the system of Araki, and at least one second support member included in the boundary area of the system of Araki, wherein an arrangement of the at least one first support member is different from an arrangement of the at least one second support member since this would help that 
Bae teaches that a processor (1210 in Fig. 12, [0170-0171]) operatively connected (Fig. 12, [0170-0171]) with the display (1260 in Fig. 12, [0170-0171]) and the sensor module (1291 in Fig. 12, [0170-0171]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Bae for the system of Araki in view of Wu since this would help that the display may be driven under lower power according and image quality may be improved (Bae, [0035, 0152]).

    PNG
    media_image1.png
    296
    483
    media_image1.png
    Greyscale

Picture 1 (From Fig. 4 of Ina, US 2020/0310186)

Regarding claim 3, Araki also teaches that the display (300 in Fig. 2, Fig. 1-16, [0036-0108]) further comprises: a first electrode (348 in Fig. 4-5 and 16-17, 351 in Fig. 7, 11A-11B or 13A-13B, and/or 349 in Fig. 14-17, [0049, 0053-0054, 0066, 0099]) to receive a first voltage (Vcom, Fig. 4-17, [0054, 0066, 0099]); a second electrode (350 in Fig. 4-5 and 16-17, [0049, 0055]) disposed in the screen area (the 

Regarding claim 13, Araki also teaches that the support members (378 in Fig. 5 and 7, [0059, 0067]) further include at least one third support member (the spacers 378 corresponding to 324 in Fig. 7, [0059, 0067]) included in the sensor area (the area of the display 300 corresponding to through holes 216 in Fig. 2-3, Fig. 6-7). Araki teaches that a spacer material (the material for spacer 378 in Fig. 5 and 7) is polymer ([0059]). Araki does not teach that the at least one first support member and the at least one third support member are formed of mutually different materials, respectively.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ina for the system of Araki in view of Ina and Bae such that support members of the system of Araki in view of Ina and Bae include the at least one first support member in the screen area, and at least one third support member included in the sensor area of the system of Araki in view of Ina and Bae, wherein the at least one first support member is formed from a spacer material and an electrode material of ITO and the at least one the third support member is formed from a spacer material only; therefore, the support members further include at least one third support member included in the sensor area, and wherein the at least one first support member and the at least one third support member are formed of mutually different materials, respectively. The motivation is that pressurization strength of the display device can be increased and air bubbles can be prevented from being generated in the liquid crystal layer (Ina et al., [0039]).

Regarding claim 14, Araki does not teach that the at least one third support member is formed to be divided into a plurality of parts which have a specified distance between the parts, and wherein 
Ina teaches that (Picture 1, Fig. 1-7) teaches that the at least one third support member (C1, C2 and C3 in Picture 1) is formed to be divided into a plurality of parts (C1, C2 and C3 in Picture 1) which have a specified distance (Picture 1) between the parts (C1, C2 and C3 in Picture 1), and wherein the at least one third support member (C1, C2 and C3 in Picture 1) is formed to be disposed in a boundary portion (the portion corresponding to 12 in Picture 1, the C1 is disposed in the region of 12) between the sensor area  (the area corresponding to 11 in Fig. 3-4)and the screen area (the display region 10 in Fig. 4, [0023]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ina for the system of Araki in view of Ina and Bae since this would help that pressurization strength of the display device can be increased and air bubbles can be prevented from being generated in the liquid crystal layer (Ina et al., [0039]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of an electronic device as set forth in claim 8.
Regarding claim 8, none of the prior art discloses or suggests a curved display panel recited in claim 3, wherein “the at least one first support member included in the screen area, the at least one second support member included in the boundary area, the at least one third support member included 
The most relevant references, Araki (US 2020/0301188, at least [0066]), Koito (WO 2020/152963A1, at least Fig. 6-9), and Zha (WO 2020/062413, at least Fig. 3-4) taken along or in combination, at least fails to disclose or suggest the claim limitation of “the at least one first support member included in the screen area, the at least one second support member included in the boundary area, the at least one third support member included in the sensor area, wherein an arrangement of the at least one first support member is different from an arrangement of the at least one second support member, and the second switching device is disposed in the boundary area” in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/Shan Liu/
Primary Examiner, Art Unit 2871